The Court.
Action to condemn land for a right of way for a railroad. Plaintiff had judgment, and defendants appealed.
*123Defendants were permitted to give and did give evidence as to the value of the land as a bridge site; therefore no error was committed in that regard of which the defendants'can complain.
The complaint was filed April 11,1883. The trial was had June 5, 1883. The court instructed the jury to consider the market value of the land April 12,1883. There was no evidence that there had been an increase in the intrinsic value of the land between the commencement of the action and the trial; therefore it is immaterial whether or not the instruction was correct in point of time.
We see no error; the judgment and. order are affirmed.